Exhibit 10.26


Prepared by and after recording return to:


Harlan W. Robins, Esq.
Dickinson Wright PLLC
15 N. 4th Street
Columbus, Ohio  43215


COLLATERAL ASSIGNMENT OF LEASE


 
FOR VALUE RECEIVED, the undersigned, DC Bloomfield Cinema, LLC, a Delaware
limited liability company, as Borrower, does hereby transfer, sell, assign, set
over and convey unto Northlight Trust I, a Delaware statutory trust, as Lender,
all of its right, title and interest in and to that certain Lease more
particularly described on the attached Exhibit A, as collateral security for
Borrower’s obligations to Lender under that certain Loan Agreement between
Borrower and certain of its affiliates, and Borrower’s parent, Digital Cinema
Destinations Corp., a Delaware corporation, of even date herewith (the “Loan”).
 
TOGETHER WITH all rights, title and interest in and to said Lease, as
“tenant/lessee” therein, as additional collateral security for the Loan.
 
DATED this  27th day of September, 2012.

 
DC Bloomfield Cinema, LLC, a Delaware limited liability company
         
 
By:
/s/ A. Dale Mayo             Name: A. Dale Mayo             Title: Manager  

 

STATE OF NEW JERSEY   )    
) ss.
COUNTY OF UNION  
)

 
This instrument was acknowledged before me on September 27, 2012, by A. Dale
Mayo, the Manager of DC Bloomfield Cinema, LLC, a Delaware limited liability
company.
 
 
/s/ Gary S. Loffredo          Notary Public  

 
[SEAL]
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.26


Prepared by and after recording return to:


Harlan W. Robins, Esq.
Dickinson Wright PLLC
15 N. 4th Street
Columbus, Ohio  43215
 
Exhibit A


Lease between Wintonbury Mall Associates, LLC (Landlord) and K&G Theatres LLC
(Tenant) dated February 6, 2007; as amended by that certain First Amendment to
Lease by and between Wintonbury Mall Associates, LLC (Landlord), K&G Theatres
LLC (Assignor and Original Tenant) and DC Bloomfield Cinema, LLC (Assignee and
Tenant) dated February 17, 2011.